Citation Nr: 0401653	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  99-11 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1954 to July 1957.  These matters come before the 
Board of Veterans' Appeals (Board) on appeal from a June 1998 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon.  In December 2002 
the veteran canceled a Travel Board hearing scheduled for 
that month, and requested that the hearing be rescheduled.  
He failed to appear for the rescheduled hearing in June 2003.


FINDINGS OF FACT

1.  Hearing loss disability of either ear is not shown to 
have been manifested in service and is not currently shown to 
be present.  

2.  A psychiatric disability was not manifested in service; a 
psychosis was not manifested in the first postservice year; 
and it is not shown that any current psychiatric disability 
is related to service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2003).

2.  Service connection for a psychiatric disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2003).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  Here, the Board finds that all pertinent mandates of 
the VCAA and implementing regulations are met.  

Well-groundedness is not an issue, as the claims have been 
considered on the merits.  The veteran was notified why 
service connection for "hearing loss" and "nervous 
condition" was denied in the June 1998 RO rating decision, 
as well as in a statement of the case (SOC) in February 1999.  
A January 2002 letter (re-mailed to the veteran in May 2002 
at his confirmed address (see VA Form 119, dated in May 
2002)) provided notice of the VCAA, and advised the veteran 
of the evidence needed to establish his claims and of his and 
VA's respective responsibilities in claims development.  A 
May 2002 rating decision re-adjudicated the claims under the 
VCAA.  A June 2002 supplemental SOC outlined pertinent VCAA 
provisions.

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans et. al. v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003).  The Federal Circuit held that 
38 C.F.R. § 19.9(a)(2) was invalid because in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver, which was 
contrary to 38 U.S.C. § 7104.  38 C.F.R. § 19.9(a)(2)(ii) was 
held invalid in that it provided 30 days to respond to 
notice, which was contrary to 38 U.S.C. § 5103(b), which 
provides a claimant one year to submit evidence.  
In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs (PVA), 
345 F.3d 1334 (Fed. Cir. 2003), the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
Here, the VCAA letter sent to the veteran in January and May 
2002 advised him he should respond in 30 days, but went on to 
inform him that evidence submitted within one year would be 
considered, and the guidelines of PVA appear met.  At any 
rate, under the Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 701, 117 Stat. 2651, __(Dec. 16, 2003) (to be 
codified at 38 U.S.C. § __), the Board may proceed with 
consideration of the appeal.

Regarding the "duty to assist," the RO has attempted on 
several occasions, albeit unsuccessfully, to obtain the 
veteran's service medical records.  In this regard, the Board 
notes that correspondence from the National Personnel Records 
Center (NPRC) received by the RO and dated in April 1984 
notes that the appellant's service medical records were not 
on file at that facility, and a note mentioned "fire related 
service."  VA has a heightened duty to assist the veteran in 
developing his claims since the records have been lost or 
destroyed by fire.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  See also Russo v. Brown, 9 Vet. App. 46, 50-51 
(1996); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Where records were lost due to the fire at the St. Louis 
archival repository VA Adjudication Procedure Manual, M21-1, 
includes special provisions (at paragraph 4.06) for handling 
such "Fire-Related Cases".  The Manual instructs VA 
personnel as to procedures and alternatives when records 
needed to resolve a claim cannot be secured from the service 
department.  VA is directed to assist the appellant in 
obtaining sufficient evidence from alternative or collateral 
sources.  Paragraph 4.07, suggests various types of evidence 
which may be considered in lieu of missing service medical 
records.  Other guidelines are set forth as to alternative 
records such as may be available through newly discovered 
archives like the Office of the Army Surgeon General (SGO).  
In this case, NPRC forwarded to VA a SGO record in February 
1998.  The appellant has furnished a NA Form 13055, Request 
for Information Needed to Reconstruct Medical Data, in April 
1998.  The form provides the name and location of an Army 
hospital in West Germany where the veteran claims he was 
treated during service, along with dates of alleged 
treatment.  In May 1998, NPRC informed VA that all available 
records, to include clinical records, had been forwarded.  
The Board concludes that VA has exhausted all reasonable 
means of obtaining the evidence necessary to substantiate the 
appellant's claims.  Therefore, no further assistance to the 
appellant regarding the development of evidence is required.

Post-service VA treatment records have been obtained.  The 
veteran has not identified any pertinent records which remain 
outstanding.  The Board has considered whether a VA 
examination(s) is indicated, and has determined (as will be 
discussed in greater detail below) that there is no 
reasonable possibility that a VA examination would provide 
information of probative value to the matters at hand.  All 
of VA's notice and assistance duties, including those 
mandated by the VCAA, are met.

Factual Background

As noted, service medical records are unavailable due to the 
fire at the NPRC in St. Louis.  The available SGO record, 
noted above, makes no mention of either of the claimed 
disorders.  

A November 1997 VA physician's note reveals that the veteran 
complained of left ear problems.  He added that he felt as if 
there was something in his ear that moved around with 
position, and that his hearing was obstructed at times.  
Examination of his ears showed bilateral open canals.  

A January 1998 VA outpatient progress note shows that the 
veteran supplied a history of having been sent to a mental 
hospital during service.  Mood disorder, not otherwise 
specified, (clearly alcohol exacerbated, some mild cyclic 
variations) /Alcohol dependence was diagnosed.  Also 
diagnosed were Cluster A traits (some paranoid and some 
schizotypality).  

A January 1998 VA progress note, by a nurse practitioner, 
shows a diagnosis of depression with psychotic features.
A February 1998 VA psychiatrist note includes a diagnosis of 
depression disorder with alcoholism.  Another VA psychiatrist 
note, also dated in February 1998, shows a diagnosis of major 
depression, no evidence of bipolar disorder.

An April 2001 VA mental health clinic treatment note includes 
a diagnosis of probable schizoaffective disorder.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities including, as here pertinent, 
psychoses, are presumed to have been incurred in service if 
they become manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

Hearing Loss

The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is 
present.  Here, the medical evidence does not show that the 
veteran currently has a hearing loss disability of either 
ear.  In the absence of proof of a present disability, there 
cannot be a valid claim [of service connection].  Hickson, 
supra.  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The veteran was advised that to establish service 
connection for a claimed disability, he must show that he has 
such disability and that it is related to disease or injury 
in service.  See 2002 VCAA letter.  Here, the veteran has 
neither submitted any evidence of a current diagnosis of 
hearing loss nor identified any treatment provider with 
records of treatment for hearing loss.  A VA examination is 
not indicated, as, at best, it would show only one of the 
three threshold requirements for establishing service 
connection, i.e., current disability.  There would still be 
no evidence of disease or injury in service to which any 
current hearing loss could be related.  As a layperson, the 
veteran is not competent to establish by his own opinion that 
he has hearing loss (or relate such disability to service).  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
preponderance of the evidence is against the claim.  Hence, 
it must be denied.



Psychiatric Disorder

As noted previously, there are three threshold requirements 
that must be met in order to establish service connection for 
a claimed disability.  First, there must be competent 
evidence (a medical diagnosis) of current disability.  This 
requirement is met; a variously diagnosed psychiatric 
disorder, including depression with psychotic features and 
probable schizoaffective disorder is shown.

The further two requirements to be satisfied are:  Evidence 
of disease or injury in service and competent evidence of a 
nexus between the current disability and the disease or 
injury in service.  The record is absent any showing of 
psychiatric complaints, abnormal findings, or treatment in 
service.  Consequently, direct service connection, i.e., on 
the basis that chronic disability became manifested in 
service and has persisted since, is not warranted.  The 
earliest competent (medical) evidence of psychiatric 
disability of record is in 1998.  Consequently, presumptive 
service connection for any current psychosis under 38 C.F.R. 
§§ 3.307, 3.309 is not warranted.  There is no postservice 
continuity of complaints or symptoms pertaining to a 
psychiatric disability prior to that time.  The Board notes 
that such a lapse of time between service separation (1957) 
and the earliest documentation of current disability (1998) 
is a factor for consideration in deciding a service 
connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  And the record is devoid of any medical opinion 
which relates a currently diagnosed psychiatric disorder to 
service or to any event therein.  

The Board has considered whether the veteran should be 
afforded a VA examination for the express purpose of 
determining whether there is a nexus between any current 
psychiatric disability and service.  In the complete absence 
of any evidence of psychiatric disability in service, and no 
evidence of psychiatric disability for many years after 
service, there is no reasonable possibility that a VA 
examination would provide information of probative value in 
the matter of a relationship between current psychiatric 
disability and service.  There is simply nothing in service 
or in the immediate postservice years that would support any 
opinion relating current psychiatric disability, and any 
opinion to such effect would be based on mere speculation.  
Accordingly, the Board finds that an examination addressing 
the etiology of the veteran's claimed disorder is not 
"necessary" under the provisions of 38 U.S.C.A. § 5103A(d).

Without evidence of psychiatric disability in service or any 
competent evidence of a nexus between current psychiatric 
disability and service, service connection for such 
disability is not warranted.  The veteran's statements and 
his representative's arguments relating current psychiatric 
problems to service cannot by themselves establish that this 
is so.  As laypersons, they are not competent to opine 
regarding the etiology of a disease or disability.  See 
Espiritu, supra.  The preponderance of the evidence is 
against the veteran's claim.  Hence, it must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a psychiatric disorder is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



